GANTT, J.
From a conviction in the circuit court of the city of St. Louis for a felonious assault upon Edwin McClentick, the defendant appealed to this court.
Motions for new trial and in arrest of judgment were filed in due time and overruled, hut no hill of exceptions was filed in the case. The information is sufficient and the arraignment and the trial appear to *310have been regular in all respects. There being no error in the record proper, the judgment must be and is affirmed.
Fox, P. J., and Burgess, J., concur.